UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALTURA ST. MICHAEL EWERS,
Plaintiff, ORDER

- against - 17 Civ. 1116 (NRB)
CITY OF NEW YORK, ALEXIS GOODRIDGE,
MENDOZA, HEYWOOD, CAPTAIN DIAZ,
JOHN AND JANE DOE, CORIZON HEALTH,
INC., CORRECTION OFFICER NATHALIE
MENDOZA, CORRECTION OFFICER MICHAEL
HAYWOOD, and CAPTAIN ROBERT DIAZ,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS on August 14, 2019, Carmen Giordano and Giordano Law
Offices PLLC moved for an Order permitting them to withdraw as
counsel of record for plaintiff Altura St. Michael Ewers in this
matter and further requested that the Order grant certain
additional relief (the “August 14 Motion”); and

WHEREAS on August 30, 2019, plaintiff submitted an opposition
to the August 14 Motion; and

WHEREAS on September 9, 2019, given plaintiff’s request for
a hearing, the Court issued an Order directing plaintiff to show
cause before this Court on October 10, 2019 why the requested Order
Should not isewe, see ECF No. 307 ana

WHEREAS during the morning of October 10, 2019, the Court
received notice that plaintiff would not be able to attend the

October 10 hearing, which had been scheduled for that date in order
a

 
to accommodate plaintiff’s schedule; and

WHEREAS on October 10, 2019, the Court filed an Order
directing plaintiff himself to furnish the Court with information
concerning the basis for cancellation and any request to reschedule
the héaring, seé ECF No. 101; and

WHEREAS plaintiff has neither complied with the October 10
Order nor had any further communication whatsoever with this Court;
and

WHEREAS the Court has carefully considered the pending
application to withdraw as plaintiff’s counsel and the opposition
thereto; it is hereby

ORDERED that Carmen Giordano, Stefanie Behler, and Giordano
Law Offices PLLC are relieved as counsel of record for plaintiff
Altura St. Michael Ewers on the basis of irreconcilable
differences; and it is further

ORDERED that Carmen Giordano, Stefanie Behler, and Giordano
Law Offices PLLC are granted (1) a retaining lien on the case file
in the amount of $5,190.00 and (2) a charging lien against any
recovery, whether by judgment or settlement, in favor of plaintiff
Altura St. Michael Ewers in this matter in an amount to be fixed
on the basis of quantum meruit by the Court after such recovery;
and it is further

ORDERED that proceedings in this matter are stayed for 45

days, at which point, if plaintiff has not retained new counsel or

 
notified the Court by writing that he intends to proceed pro se,
the case will be dismissed with prejudice for lack of prosecution;
and it ig tureher

ORDERED that Carmen Giordano shall serve a copy of this Order
on plaintiff Altura St. Michael Ewers by email and by mail to
plaintiff’s last known physical address by December 18, 2019, and

that Carmen Giordano shall file an affirmation of such service in

this Court via ECF by the same date.

Dated: New York, New York

December la, 2019

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
